Citation Nr: 1017210	
Decision Date: 05/10/10    Archive Date: 05/26/10

DOCKET NO.  09-07 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Whether the reduction of the disability rating for the 
residuals of prostate cancer from 100 to 20 percent, 
effective July 1, 2008, was proper.  

2.  Entitlement to a disability rating in excess of 40 
percent for spondylolisthesis and degenerative joint disease 
of the thoracolumbar spine.


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel








INTRODUCTION

The Veteran served on active duty from April 1946 to June 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from November 2006 and April 2008 rating decisions of 
a Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  

In November 2006, the RO determined that the Veteran's lumbar 
spine disability warranted a rating of 40 percent, but no 
higher.  

By a May 2006 rating decision, the RO granted service 
connection and awarded a 100 percent disability rating for 
prostate cancer, effective May 17, 2006.  He was notified at 
the time of the initial grant that a future examination would 
be scheduled in connection with the projected end of his 
therapy.  Such an examination was conducted in June 2007.

In July 2007, the RO notified the Veteran of the proposal to 
reduce the disability rating for his prostate cancer from 100 
percent to 20 percent based upon the medical evidence of 
record, including the June 2007 report of examination.  

In April 2008, the RO recharacterized the disability as 
residuals of prostate cancer, status post radiation therapy, 
to include erectile dysfunction, and reduced the rating to 
20 percent, effective July 1, 2008.  Although the claim 
currently on appeal was phrased by the RO as entitlement to 
an evaluation in excess of 20 percent for the residuals of 
prostate cancer, status post radiation therapy, to include 
erectile dysfunction, the Board concludes that because the 
issue more specifically is whether the reduction in the 
disability rating was proper, the issue is more appropriately 
characterized as captioned above.

In April 2010 the Board advanced this case on its docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In July 2009, the RO denied the Veteran's claim for total 
disability based on individual unemployability (TDIU).  In 
September 2009, the Veteran submitted a statement from his 
private treatment provider that indicated that he was totally 
and permanently disability.  The Board does not have 
jurisdiction over this matter.  Accordingly, it is referred 
to the Agency of Original Jurisdiction (AOJ) for the 
appropriate action. 

The issue of entitlement to a disability rating in excess of 
40 percent for spondylolisthesis and degenerative joint 
disease of the thoracolumbar spine is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 2006 rating decision granted service connection and 
awarded a 100 percent disability rating for prostate cancer, 
effective May 17, 2006.

2.  In July 2007, the RO notified the Veteran of a proposal 
to reduce the disability evaluation from 100 percent to 20 
percent based on the medical evidence of record.  The RO 
complied with the procedural requirements for reducing the 
Veteran's disability rating for status post prostate cancer, 
to include providing proper notification of the proposal to 
reduce the disability rating and giving the Veteran the 
opportunity to submit evidence.

3.  In an April 2008 rating decision, the RO reduced the 
disability rating for the Veteran's prostate cancer from 100 
to 20 percent, effective July 1, 2008.  The 100 percent 
rating had been in effect for less than five years at the 
time of the reduction.  

4.  At the time of the rating reduction, the evidence showed 
that the Veteran's prostate cancer was no longer active.

5.  Since July 1, 2008, the Veteran's prostate disability has 
been manifested by dysuria, hesitant stream, and nocturia 
occurring, at most, three to four times a night.  The 
Veteran's residuals of prostate cancer have not required the 
use of absorbent materials that must be changed 2 to 4 times 
per day; daytime voiding intervals of less than one hour; 
awakening to void five or more times per night; intermittent 
or continuous catheterization; or renal dysfunction.  His 
erectile dysfunction is not manifested by total impotence or 
by penile deformity.  


CONCLUSIONS OF LAW

The reduction of the 100 percent rating for the Veteran's 
residuals of prostate cancer, status post-radiation therapy, 
to 20 percent was proper, and the requirements for 
restoration have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107, 5112(b)(6) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.105(e), 3.344(c), 4.115b, Diagnostic Code 7528 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

A July 2007 pre-rating notice letter provided the Veteran 
with notice of the proposed reduction and informed him that 
he could submit medical or other evidence to show why the 
reduction should not be made.  The letter explained that this 
evidence could be a statement from a physician with detailed 
findings about his condition.  He was also notified that he 
could request a personal hearing so that he could provide 
testimony on this matter, and that if he did not request a 
hearing or submit additional evidence within 60 days, the RO 
would make a decision based on the evidence of record.

In a March 2009 post-rating letter, the RO provided notice to 
the Veteran explaining what information and evidence was 
needed to substantiate the claim for a higher rating, what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA and 
set forth the pertinent rating criteria for evaluating 
prostate cancer and its residuals.

After issuance of the March 2009 letter, and allowing 
opportunity for the Veteran to respond, the Veteran's claim 
was readjudicated in a November 2009 supplemental statement 
of the case.  Hence, the readudication cured the timing 
defect, and the Veteran was not prejudiced by the timing of 
the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records.  
Pertinent medical evidence associated with the claims file 
consists of service, VA and private treatment records, and 
the report of a June 2007 VA examination.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran.  Accordingly, the Board 
finds that no additional RO action to further develop the 
record is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various letters from the 
RO, the Veteran has been notified and made aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matters herein decided, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Reduction of the Disability Rating

A May 2006 rating decision granted the Veteran service 
connection and awarded a 100 percent disability rating for 
prostate cancer, effective May 17, 2006.  An April 2008 
rating decision reduced the rating for the Veteran's prostate 
cancer from 100 to 20 percent disabling, effective July 1, 
2008.  

The Veteran argues that the April 2008 reduction of the 
rating assigned for his prostate cancer residuals was 
improper, in that his disability had not improved to the 
extent required for such reduction.

A veteran's disability rating shall not be reduced unless an 
improvement in the disability is shown to have occurred.  38 
U.S.C.A. § 1155 (West 2002).  Prior to reducing a veteran's 
disability rating, VA is required to comply with several 
general VA regulations applicable to all rating-reduction 
cases, regardless of the rating level or the length of time 
that the rating has been in effect.  

Generally, when reduction in the rating of a service-
connected disability is contemplated and the lower rating 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his latest 
address of record of the contemplated action and furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).  In the advance written notice, 
the beneficiary will be informed of his right for a pre-
determination hearing, and if a timely request for such a 
hearing is received within 30 days, benefit payments shall be 
continued at the previously established level pending a final 
determination.  38 C.F.R. § 3.105(i)(1).  These regulatory 
provisions were in effect at the time of the April 2008 
reduction and have not changed since that time.

The record reflects that in a July 2007 letter, the Veteran 
was notified of a proposal to reduce the disability rating 
assigned for his prostate cancer.  He was additionally 
notified that he had 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the present level, and that if he did not 
respond within those 60 days, his disability rating would be 
reduced, effective the first day of the third month following 
the notice to him of the final decision.  

In correspondence received from the Veteran in August 2007, 
the Veteran disagreed with the proposal to reduce his 
disability rating, noting that he was still being treated for 
residuals of his prostate cancer, including nocturia. 

The Veteran's response to the July 2007 letter notifying him 
of the proposal to reduce his disability rating clearly 
demonstrates that he received notice of the proposal.  
Having determined that the Veteran received proper notice of 
the proposal to reduce his disability rating, the remaining 
question before the Board is whether the reduction was 
proper.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344(a)(b).  Those sections provide that rating agencies 
will handle cases affected by change of medical findings or 
diagnosis, so as to produce the greatest degree of stability 
of disability evaluations consistent with the laws and VA 
regulations governing disability compensation and pension. 
However, the provisions of 38 C.F.R. § 3.344(c) specify that 
those considerations are required for ratings which have 
continued for long periods at the same level (five years or 
more), and that they do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant a reduction in rating.  
Similar protections are afforded to veterans who have been 
awarded a total rating based on unemployability under 38 
C.F.R. § 3.343.

Under 38 C.F.R. § 3.344(a),(b), the RO must find the 
following:  (1) based on a review of the entire record, the 
examination forming the basis for the reduction is full and 
complete, and at least as full and complete as the 
examination upon which the rating was originally based; (2) 
the record clearly reflects a finding of material 
improvement; and (3) it is reasonably certain that the 
material improvement found will be maintained under the 
ordinary conditions of life.  Kitchens v. Brown, 7 Vet. App. 
320 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).

In this case, however, the 100 percent disability rating for 
the Veteran's prostate cancer was in effect for less than 5 
years, and the provisions 38 C.F.R. § 3.344(a),(b) are 
therefore not applicable.  38 C.F.R. § 3.344(c).

Pursuant to 38 C.F.R. § 3.344(c), an examination disclosing 
improvement will warrant reduction in the rating.  38 C.F.R. 
§ 3.344(c).  The question is thus whether an examination had 
shown an improvement warranting reduction in the rating.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Veteran's prostate cancer was originally assigned a 100 
percent rating under Diagnostic Code 7528, which pertains to 
malignant neoplasms of the genitourinary system.  The note 
following this diagnostic code indicates that, following the 
cessation or surgery, chemotherapy, or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local reoccurrence or 
metastasis, then a veteran's cancer is rated based on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is the predominant disability.  38 C.F.R. § 4.115b.  
Parenthetically, the Board notes that regulatory provisions 
normally applicable to reductions from 100 percent, and for 
rating reductions in general, are not applicable where, as 
here, the reduction is mandated by expiration of a time 
period set forth in the rating schedule.  See Rossiello v. 
Principi, 3 Vet. App. 430 (1992); 38 C.F.R. §§ 3.343, 3.344 
(2009).

The evidence shows that the Veteran's treatment for prostate 
cancer consisted of radiation therapy, which he underwent 
from September 2006 to November 2006.  Following the 
cessation of his radiation therapy, his prostate cancer was 
no longer considered active.  The Veteran has not asserted, 
and the evidence does not show, that the Veteran received 
surgery, chemotherapy, or other therapeutic procedure for 
prostate cancer after his radiation therapy in 2006.  Post-
radiation private and VA treatment records as well as the 
June 2007 VA examination report do not reveal any malignancy 
or active cancer.  Thus, effective July 1, 2008, the RO 
appropriately discontinued the 100 percent rating, and rated 
the Veteran on the basis of the residuals of prostate cancer, 
as directed by 38 C.F.R. § 4.115b, Diagnostic Code 7528.  The 
remaining question before the Board therefore is whether the 
assignment of a 20 percent disability rating was proper.

The record demonstrates that the residuals of the Veteran's 
prostate cancer, and the treatment therefore, consist of 
urinary frequency and erectile dysfunction.  As the evidence 
of record reflects that the Veteran has complained of 
increased urinary frequency and does not show that he has 
been treated for renal dysfunction, the residuals of his 
prostate cancer are most appropriately rated under the 
diagnostic criteria pertaining to voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  38 
C.F.R. § 4.115a (2009).

Evaluation under urine leakage involves ratings ranging from 
20 to 60 percent and contemplates continual urine leakage, 
post-surgical urinary diversion, urinary incontinence, or 
stress incontinence.  When these factors require the use of 
an appliance or the wearing of absorbent materials which must 
be changed more than four times per day, a 60 percent 
evaluation is warranted.  When there is leakage requiring the 
wearing of absorbent materials which must be changed two to 
four times per day, a 40 percent disability rating is 
warranted.  A 20 percent rating contemplates leakage 
requiring the wearing of absorbent materials which must be 
changed less than two times per day.  38 C.F.R. § 4.115(a).

Urinary frequency encompasses ratings ranging from 10 to 40 
percent.  A 40 percent rating contemplates a daytime voiding 
interval less than one hour, or awakening to void five or 
more times per night.  A 20 percent rating contemplates 
daytime voiding interval between one and two hours, or 
awakening to void three to four times per night.  A 10 
percent rating contemplates daytime voiding interval between 
two and three hours, or awakening to void two times per 
night.  38 C.F.R. § 4.115(a).

Finally, obstructed voiding entails ratings ranging from 
noncompensable to 30 percent.  A 30 percent rating 
contemplates urinary retention requiring intermittent or 
continuous catheterization.  A 10 percent rating contemplates 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or 
combination of the following:

(1) post-void residuals greater than 150 
cubic centimeters (cc); 
(2) uroflowmetry; markedly diminished 
peak flow rate (less than 10 cc's per 
second);
(3) recurrent urinary tract infections 
secondary to obstruction;
(4) stricture disease requiring periodic 
dilatation every two to three months.

A noncompensable rating contemplates obstructive 
symptomatology with or without stricture disease requiring 
dilatation one to two times per year.  38 C.F.R. § 4.115(a).

The Veteran was scheduled for a VA examination in June 2007, 
more than six months following his radiation therapy.  On 
examination, it was noted that the Veteran was experiencing 
nocturia three times per night, with urgency.  The Veteran 
also presented complaints of lethargy, hesitancy and dysuria.  
At that time, there was no evidence of any malignancy or 
active cancer.  The Veteran's main problem was urgency, which 
made it difficult to travel or leave the house.  He denied 
any incontinence, renal colic, bladder stones, acute 
nephritis, or hospitalizations for urinary tract disease.  He 
did not require the use of absorbent materials due to urine 
leakage.  Additionally, the Veteran's residuals of prostate 
cancer had not required any catherizations, dilations, 
drainage procedures, or diet therapy.  

Clinical records dated in February 2007 show that the Veteran 
reported having to urinate approximately 4 times per day, and 
three times at night.  In August 2007, he reported 
experiencing 3 to 4 episodes of nocturia nightly, but denied 
experiencing dysuria or hematuria.  In January and February 
2008, he again complained of urinary frequency, described as 
3 to 4 episodes of nocturia nightly; he denied experiencing 
dysuria or hematuria.  In April 2008, the Veteran indicated 
that he was experiencing nocturia twice per night.  In June 
2008, the Veteran presented with complaints of urinary 
frequency, dysuria, and nocturia, three to four times per 
night.  In September 2008, he denied experiencing 
incontinence, but reported 3 episodes of nocturia nightly.

A VA treatment record dated in January 2009 indicated that 
the Veteran was feeling no pain.  He denied any side effects 
from his medications as well as any hematuria.  He was 
experiencing nocturia, twice per night, and some slowness of 
his urine stream.  The treating physician noted that the 
Veteran had undergone back surgery in July 2009 and had not 
experienced any change in his voiding symptoms.  In March 
2009, the Veteran reported experiencing 2 to 3 episodes of 
nocturia each night.  In September 2009, the Veteran reported 
experiencing 2 episodes of nocturia and some slowness of his 
urine stream.

There are no further records pertaining to voiding 
dysfunction.

While the Veteran contends that the residuals of his prostate 
cancer had not improved to the degree that a reduction in his 
disability rating was warranted, the evidence in this case 
does not demonstrate that at any time since July 1, 2008, the 
Veteran required absorbent materials that must be changed 2 
to 4 times per day; that he required intermittent or 
continuous catheterization due to obstructive voiding; that 
he had a daytime voiding interval less than one hour; or; 
that he awakened to void five or more times per night, such 
as to warrant a disability rating in excess of 20 percent.  
Indeed, during this period the Veteran consistently indicated 
that he experienced nocturia, approximately 3 to 4 times per 
night.  While the Veteran  submitted complaints of urinary 
frequency and urgency, the evidence does not reflect that his 
daytime voiding interval has been less than one hour.  As the 
Veteran has not contended and the clinical evidence does not 
show that he awakens five or more times per night in order to 
urinate, that he has required the use of absorbent materials 
as a result of urine leakage or incontinence, or that he has 
required either intermittent or continuous catheterization 
due to obstructive symptomatology, a rating in excess of 20 
percent is not warranted.  As a rating in excess of 20 
percent has not been warranted since July 1, 2008, the 
reduction of the disability rating from 100 to 20 percent was 
proper.

Insofar as the Veteran's residuals of prostate cancer are 
also manifested by erectile dysfunction, the Board also 
concludes that a rating higher than 20 percent for the 
residuals of his prostate cancer is not warranted.

The Veteran is not currently in receipt of a separate 
compensable rating for his erectile dysfunction.  In 
determining whether he is entitled to a compensable rating 
for his erectile dysfunction, his erectile dysfunction may be 
rated by analogy, under Diagnostic Code 7522.  See 38 C.F.R. 
§ 4.20 (2009).  While no diagnostic code specifically 
addresses the diagnosis of erectile dysfunction, Diagnostic 
Code 7522 does address loss of erectile power, which is 
precisely the symptomatology described by the Veteran.  
Moreover, that is the only diagnostic code that specifically 
addresses erectile function.  The Board can identify no more 
appropriate diagnostic code and the Veteran has not 
identified one.  Butts v. Brown, 5 Vet. App. 532 (1993).  
Accordingly, the Board will proceed with an analysis of the 
Veteran's disability under this diagnostic code.

Diagnostic Code 7522 provides for a single 20 percent rating 
where the evidence shows deformity of the penis with loss of 
erectile power.  38 C.F.R. § 4.115(b), DC 7522.  The 
provisions of 38 C.F.R. § 4.31 indicate that where the 
criteria for a compensable rating under a diagnostic code are 
not met, and the schedule does not provide for a zero percent 
evaluation, a zero percent evaluation will be assigned when 
the required symptomatology is not shown.  38 C.F.R. § 4.31 
(2009).  Therefore, where both loss of erectile power and 
deformity are not demonstrated, a 0 percent rating will be 
assigned.  

While the record reflects that the Veteran has been diagnosed 
with erectile dysfunction secondary to his prostate cancer, 
the record does not show that he has been diagnosed with 
penile deformity, and nor does the Veteran so contend.  
Because no penile deformity related to his residuals of 
prostate cancer has been shown, the Veteran is not entitled 
to a compensable rating for erectile dysfunction.  38 C.F.R. 
§ 4.20.  

The Board's findings above are based upon schedular 
evaluation.  To afford justice in exceptional situations, an 
extraschedular rating may also be provided.  38 C.F.R. 
§ 3.321(b).  The Veteran has not reported, nor was there 
evidence at the time of the reduction, that the residuals of 
his prostate cancer had required frequent periods of 
hospitalization or caused marked interference with 
employment.  First, the applicable rating criteria reasonably 
describe the Veteran's disability level and symptomatology.  
Further, there is no evidence of any period of 
hospitalization during the period of appellate review, and 
although the Veteran has been unemployed, he indicated during 
his Board hearing that he is retired.  He has not stated that 
he stopped working as a result of the residuals of his 
prostate cancer. Otherwise, there is no indication of marked 
interference with employment in excess of that contemplated 
by the rating schedule or other evidence that would render 
impractical the application of the regular schedular 
standards.  Hence there was no evidence of an exceptional 
disability picture, and no need to consider an extraschedular 
rating.  38 C.F.R. § 3.321(b) (2009); see Thun v. Peake, 22 
Vet. App. 111, 115 (2008); Bagwell v. Brown, 9 Vet. App. 337, 
338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The findings of the June 2007 VA examination, in addition to 
the clinical evidence of record, are of greater probative 
value than the Veteran's statements regarding the severity of 
the residuals of his prostate cancer at the time of the 
reduction in April 2008.  Therefore, the Board concludes that 
pursuant to the provisions of 38 C.F.R. §§ 3.105(e) and 
3.344(c), the reduction was proper and that the preponderance 
of the evidence is against the claim for restoration of a 100 
percent disability evaluation dating back to July 1, 2008.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The April 2008 reduction of the rating for the service-
connected residuals of prostate cancer from 100 to 20 
percent, effective July 1, 2008, was proper. 


REMAND

The Veteran's most recent VA examination took place in May 
2008.  Since then, the Veteran has submitted a claim of 
entitlement to a temporary evaluation of 100 percent based on 
surgical treatment necessitating convalescence for lumbar 
spine surgery he underwent on June 22, 2009.  Additionally, a 
September 2009 letter from the Veteran's treating physician 
indicates that the Veteran is status post multiple lumbar 
surgeries and has a variety of other medical issues; which 
render him totally and permanently disabled.  In light of the 
current evidence of worsening of the Veteran's disability, 
such that surgery was required, VA is required to afford the 
Veteran a contemporaneous VA examination to assess the 
current nature, extent and severity of his service-connected 
disability.  Palczewski v. Nicholson, 21 Vet. App. 174 
(2007); Snuffer v. Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 
11-95 (Apr. 7, 1995), 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Associate with the claims file all VA 
records dated since November 2009 and, 
after obtaining the Veteran's 
authorization, associate with the claims 
file all records dated since 
September 2009 pertaining to treatment 
for a lumbar spine disability from David 
M. Kruger, M.D., with the Greater 
Hartford Orthopedic Group, P.C., located 
at 369 Farmington Ave., Hartford, 
Connecticut, 06105, and from any other 
physician identified by the Veteran.  All 
efforts to obtain these records should be 
fully documented.

2.  After any additional treatment 
records have been associated with the 
file, schedule the Veteran for an 
examination to determine the current 
severity of his lumbar spine disability, 
including any associated neurological 
impairment. The examiner should be 
provided with the Veteran's claims file.  
Any opinion provided should be supported 
by a full rationale. The examiner should 
specifically:

a) Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion and left and right 
rotation), expressed in degrees, as 
well as state whether there is any 
favorable or unfavorable ankylosis 
of the back.

b) Determine whether the back 
exhibits weakened movement, excess 
fatigability, incoordination pain or 
flare-ups attributable to the 
service-connected thoracolumbar 
spine disability.  These 
determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any 
weakened movement, excess 
fatigability, incoordination, pain 
or flare ups.  For example, the 
examiner should report the point in 
the range of motion when pain 
becomes apparent.

c) Identify any associated 
neurological deformities associated 
with the service-connected back 
disorder.  The severity of each 
neurological sign and symptom should 
be reported.  If a separate 
neurological examination is needed 
one should be scheduled.

d) State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
the duration of the episodes over 
the past 12 months should be 
reported.

The examiner should note that for VA 
purposes an incapacitating episode 
is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician. 

e) The examiner should determine 
whether the lumbar spine disability 
is manifested by weakened movement, 
excess fatigability, incoordination, 
flare-ups or pain.  These 
determinations should be expressed 
in terms of the degree of additional 
range-of-motion loss due to any 
weakened movement, excess 
fatigability, incoordination, flare-
ups, or pain.

f)  Lastly, offer an opinion as to 
the extent that the service-
connected lumbar spine disability 
impairs the Veteran's ability to 
work.  If the Veteran's service-
connected lumbar spine disability 
does not render him unemployable, 
the examiner should suggest the type 
or types of employment in which the 
Veteran would be capable of engaging 
with his current service-connected 
disabilities, given his current 
skill set and educational 
background.

The rationale for all opinions, with 
citation to relevant medical findings, 
must be provided.

3.  Then, readjudicate the claim.  If 
action remains adverse, issue the Veteran 
a supplemental statement of the case.  
Then, return the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


